Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-10, 12 and 14-16), in the reply filed on 16 September 2021, is acknowledged. The traversal is on the grounds that unity of invention is not lacking because the claimed methods provide a special technical feature and is patentable over the cited art. This is not found to be persuasive, because the further restriction of the groups (describing product, method of making the product, and method of using the product) based on lack of unity a posteriori, is determined by whether or not the particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature",…if it can be established that A is known, there is a lack of unity a posteriori, since A is not a technical feature that defines a contribution over the prior art (MPEP 1850; PCT Rule 13.2).  That is, the feature of administering to a subject a therapeutically effective amount of an immune modulator and a therapeutic agent, described in the claimed subject matter is not "special", because the reference of Mendelsohn et al. (2009) shows this feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17, 18 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II, there being no allowable generic 
Applicant’s election of Species 1A and 2A (Claims 1-10, 12 and 14-16), (methotrexate and rhGAA), without traverse, is acknowledged.   
Applicant timely traversed the restriction (election) requirement mailed 19 July 2021 in the reply filed on 16 September 2021.

Status of Claims
Claims 1-10, 12, 14-18 and 20-23 are pending.
Claims 17, 18 and 20-23 are withdrawn from consideration.
	Claims 1-10, 12 and 14-16 are rejected.
	Claims 5 and 6 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/032422, 05/11/2018, which claims benefit of 62/505,244, 05/12/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Drawings
The drawings were received on 12 November 2019.  These drawings are accepted.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:

Claim 5 recites the acronyms “GSDs”, “AMP-” and “MPS”. It is not stated what the acronyms stand for and, therefore, the claim may be misinterpreted, as read strictly within the context of the claimed subject matter. In order to avoid misinterpretation of the acronyms the full name for which each abbreviation stands should be incorporated into the claim text at the first recitation of “GSD”, “AMP” and “MPS”.
The specification recites: “The term ‘glycogen storage disease’ or ‘GSD’ refers to…” (originally-filed specification, pg. 9, para. [00045]). However, the other two abbreviations are not described, defined or explained.
Claim 6 recites: “The method of claim 1, wherein in the metabolic disease comprises Pompe Disease”, which, for the purpose of claim language consistency, should read: “The method of claim 1, wherein in the metabolic disorder is Pompe Disease.” (Compare to the text language of claim 5.)
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 1-10, 12 and 14-16 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-10, 12 and 14-16 fail to comply with the written description requirement, because the claim text(s) recite(s) limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the 

Claim 1 recites: A method of inducing immune tolerance to a therapeutic agent in a subject suffering from a metabolic disorder, said method comprising administering to the subject a therapeutically effective amount of an immune modulator and the therapeutic agent such that immune tolerance is induced in the subject.

Claim 1 is quite broad and Applicant’s working examples do not show support for inducing immune tolerance to any and all therapeutic agents in a subject suffering from any and all metabolic disorders by administering a therapeutically effective amount of any and all immune modulators. The claim recites several terms which represent a category or ‘genus’ (i.e., therapeutic agent, metabolic disorder, and immune modulator) which, in turn, encompass a number of items or species; it is not clear that Applicant has full written description support for the entire range of species within each genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Satisfactory disclosure of a 
However, with regard to Applicant’s working examples, the instant specification describes several examples, all describing the induction of immune tolerance (aka reduction in anti-therapeutic agent antibody titers) in patients suffering from Pompe disease via administration of methotrexate and rhGAA (recombinant human acid alpha-glucosidase). Examples 1 thru 3 describe studies to investigate immune tolerance induction (ITI) with transient low-dose methotrexate (MTX) initiated with rhGAA treatment in IOPD (infantile onset Pompe disease) and/or LOPD (late onset Pompe disease) patients, the patients being CRIM (cross-reactive immunological material)-positive or CRIM-negative patients (originally-filed specification, pg. 16 thru pg. 33).
That is, it is not clear that Applicant has shown possession of the invention by describing a sufficient number of representative species for each genus named; i.e., a therapeutic agent, a metabolic disorder and an immune modulator. Applicant only exemplifies rhGAA, Pompe disease and methotrexate, respectively. In addition, the various metabolic diseases and therapeutic agents used to treat them do not have common attributes or features possessed by all members of the genus. For example, the prior art of Joseph et al. (US2014/0135337 A1 (cited here)) shows that specific enzymes have been shown to treat specific metabolic disorders (e.g., alglucosidase alpha to treat Pompe disease; alpha-galactosidase to treat Fabry disease) with no apparent overlap in therapeutic function. With regard to induction of immune tolerance, 
Therefore, Applicant does not have possession of the entire range of species that would be identified as members of the genera therapeutic agent, metabolic disorder and immune modulator. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-8 and 12 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Kishnani et al. (‘282) (U.S. Patent No. 8,809,282 B2; Date of Patent: Aug. 19, 2014). 

Kishnani et al. (‘282) addresses the limitations of claims 1, 2, 3, 4, 5, 6, 7, 8 and 12.
Regarding claims 1, 2, 3, 4, 5, 6 and 8, Kishnani et al. (‘282) discloses a method of preventing the formation or reducing antibody titers in patients undergoing protein replacement therapy (PRT) or other therapy involving the administration of a proteinaceous agent. The method includes administration of exogenous substances (column 4, lines 50-60). For example, immunomodulating agents can be used in combination with a proteasome inhibitor to prevent formation of antibody titers for the clinical benefit of such disorders (column 6, lines 47-51 [Claim 1]).
Kishnani et al. (‘282) specifically teaches there are adverse effects of anti-rhGAA antibodies observed in Pompe disease, and is also applicable to other diseases including MPS I, Fabry disease, Gaucher disease, which require enzyme replacement therapy (ERT) (column 2, lines 23-27 and column 15, lines 43-60 [Claims 2, 3, 4, 5 and 6]).
Examples of immune modulators useful in the described method include methotrexate [species election], as well as rituximab, bortezomib and IVIG (column 16, lines 44-63  [Claim 8]).
.

Claims 1-10, 12 and 14 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Kishnani et al. (U.S. Patent Application Publication No. 2015/0037329 A1).

Kishnani et al. addresses the limitations of claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12 and 14.
Regarding claims 1, 2, 3, 4, 5, 6 and 8, Kishnani et al. discloses methods of preventing formation or reducing antibody titers in patients undergoing protein replacement therapy (PRT), of which therapy induces an elevation of antibody titers that compromises the patient’s health or treatment and an immune response to the therapeutic agent has been established, involving the administration of a proteinaceous therapeutic agent (pg. 2, para. [0016]; pg. 3 para. ]0024-0026] [Claim 1]).
Kishnani et al. specifically teaches there are adverse effects of anti-rhGAA antibodies observed in Pompe disease, as well as other diseases including MPS I, Fabry disease, Gaucher disease (pg. 8, para. [0043-0044]; pg. 8 thru 9, para. [0046] Claims 2, 3, 4, 5 and 6]).

Regarding claims 7 and 12, bortezomib was combined with rituximab (anti-CD20 monoclonal antibody; mAb), methotrexate and intravenous immunoglobulin (IVIG) to sustain reduction in titer and to attempt tolerance induction in a Pompe disease patient being treated with GAA (acid alpha gluosidase) (pg. 10, para. [0063] and Fig. 4).   Cross-reactive immunologic material (CRIM) positive status was determined (pg. 11, para. [0064] and Figs. 3A-3F  [Claim 7- CRIM-positive lysosomal storage disease patient] [Claim 12]).
Details of the immunomodulatory strategy using bortezomib are described in FIG. 4. The decline in anti-rhGAA antibody titers in this bortezomib treated patient over time is in stark contrast to the persistence of HSAT in CRIM negative and high-titer CRIM positive patients (pg. 11, para. [0067] thru [0068] and Fig. 4).
	Regarding claims 9, 10 and 14, Figure 6A shows the administration of methotrexate (Mtx) at 0.4mg/kg for three cycles at three days per cycle (Fig. 6A, Days 14, 28 and 42 and individual arrows showing days of each cycle [Claim 9- transient low 
	It is noted that the amount of methotrexate (Mtx), shown by Kishnani et al., falls within the range of numeric daily doses recited in Applicant’s explanation/description of what a transient low-dose is (spec., pg. 11, para. [00064]). 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-10, 12 and 14-16 are rejected under 35 U.S.C. §103 as being unpatentable over Kishnani et al. (U.S. Patent Application Publication No. 2015/0037329 A1) in view of Joseph et al. (U.S. Patent Application Publication No. 2014/0135337 A1; cited on the IDS submitted 16 July 2021.)

Kishnani et al. addresses the limitations of claims 1-10, 12 and 14 in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.

Regarding some of the limitations of claim 15, Kishnani et al. further shows that methotrexate can be administered orally (Fig. 4). Figure 4 shows that methotrexate was administered 15mg/m2 PO every other week [PO = per os or by mouth] [Claim 15- the methotrexate [species election] immune modulator is administered orally].
Regarding some of the limitations of claim 16, the proteasome inhibitors can be used in vitro or in vivo. They can be administered by any number of known routes, including orally, intravenously, intramuscularly, subcutaneously, intrathecally, topically, and by infusion (pg. 6, para. [0039]). Recall that the immune modulator bortezomib is a proteasome inhibitor (see Kishnani et al. above and pg. 6, Table 1 [Claim 16- the immune modulator is administered subcutaneously]).

about one hour before the therapeutic agent [Claim 15]; and 2) the immune modulator is administered subcutaneously about 15 minutes before the therapeutic agent [Claim 16].

Joseph et al. addresses the limitations of claims 15 and 16.
Joseph et al. shows that a single cycle regimen of methotrexate reduces ADA (anti-drug antibody responses) where the protein therapeutic is an enzyme. It was demonstrated that methotrexate could effectively control anti-rhGAA responses (pg. 6, para. [0084] [nexus to Kishnani et al.] [induce immune tolerance by administering methotrexate with rhGAA]). The methods of the described invention can control undesired immunological responses (e.g., ADA) in a variety of biological therapies (e.g., therapies using a biologic, such as proteins). Protein therapy refers to a therapy in which the therapeutic agent is a proteinaceous substance, including peptides and proteins, such as enzymes. Many enzyme replacement therapies have been developed for patients with certain genetic diseases, including Fabrazyme® (recombinant human alpha-galactosidase) for Fabry disease, Cerezyme® (imiglucerase) for Gaucher disease, Aldurazyme® (laronidase) for Mucopolysaccharidosis I (MPS I), and Myozyme® and Lumizyme® (alglucosidase alpha) for Pompe disease (pg. 7, para [0090] [nexus to Kishnani et al.] [administering rhGAA to treat Pompe disease]). The dosage of methotrexate will be an effective amount of methotrexate in reducing undesired immunological responses, such as antibody or cellular responses. An effective amount of methotrexate in human patients may be in the range of 0.05 mg/kg 
Regarding claims 15 and 16, by way of example, in a weekly, monthly, or annual protein therapy, a single cycle of methotrexate consists of three consecutive days of methotrexate intake ( e.g., orally). In some embodiments, a single cycle of methotrexate begins between 48 hours prior to and 48 hours after the onset of the primary therapeutic treatment (i.e., the treatment with the biologic therapeutic) (pg. 8, para. [0099] [nexus to Kishnani et al.] [oral administration of the immune modulator] [Claim 16- about 15 minutes before the therapeutic agent]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of inducing immune tolerance to a therapeutic agent in a subject suffering from a metabolic disorder, comprising administering a therapeutically effective amount of the immune modulator methotrexate and the therapeutic agent rhGAA, as shown by Kishnani et al., by 1) administering methotrexate orally about one hour before the therapeutic agent [Claim 15]; and 2) administering methotrexate subcutaneously about 15 minutes before the therapeutic agent [Claim 16], as shown by Joseph et 
In addition, even in the absence of Joseph et al., it would have been obvious to one of ordinary skill in the art to have administered the immune modulator methotrexate at the route of administration and administration regimen as recited in instant claims 15 and 16, with a reasonable expectation of success, because Kishnani et al. shows that the immune modulator bortezomib can be administered before the administration of the therapeutic agent Myozyme® (rhGAA) (Fig. 6A, top horizontal arrow which shows bortezomib administration prior to Day 0 of the study); and also teaches that bortezomib (described as a proteasome inhibitor) can be administered orally, subcutaneously, intramuscularly, intrathecally, and intraperitoneally (pg. 8, para. [0042]). Kishnani et al. also shows that methotrexate can be used as an immune modulator as well. Therefore, one of ordinary skill in the art of immune modulation would understand that substituting the immune modulator bortezomib for the immune modulator methotrexate would likely result in the reasonably predictable expectation that immune tolerance would be successfully induced in a subject suffering from the metabolic disorder Pompe disease and being treated with rhGAA (MPEP 2143 (I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Joseph et al. shows that methotrexate can induce immune tolerance in patients suffering from Pompe disease being administered the therapeutic 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of Patent No. US 8,809,282 B2.

The claimed subject matter of instant Application No. 16/612,976 is:
A method of inducing immune tolerance to a therapeutic agent in a subject suffering from a metabolic disorder. The method comprises administering to the subject a therapeutically effective amount of an immune modulator and the therapeutic agent 

The claimed subject matter of Patent No. 8,809,282 is:
A method of reducing titers of antibodies specific for a therapeutic agent. The therapeutic agent is a proteinaceous replacement for acid alpha-glucosidase (GAA), in a patient suffering from Pompe disease treated with said therapeutic agent. The method comprises administering to said patient a proteasome inhibitor in an amount and under conditions such that said antibody titers are reduced. The proteinaceous replacement for GAA is recombinant human GAA (rhGAA). The proteasome inhibitor is bortezomib.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method of reducing titers of antibodies specific for a therapeutic agent, specifically, rhGAA, in a subject suffering from a metabolic disorder, specifically, Pompe disease, treated with said therapeutic agent, described in Patent No. 8,809,282 anticipates the method of inducing immune tolerance to a therapeutic agent, specifically, rhGAA in a subject suffering from a metabolic disorder, specifically, Pompe disease, described in instant Application No. 16/612,976.


Claims 1, 3-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of Patent No. US 9,592,247 B2.

The claimed subject matter of instant Application No. 16/612,976 is:
A method of inducing immune tolerance to a therapeutic agent in a subject suffering from a metabolic disorder. The method comprises administering to the subject a therapeutically effective amount of an immune modulator and the therapeutic agent such that immune tolerance is induced in the subject. The therapeutic agent is a proteinaceous replacement for acid alpha-glucosidase (GAA), e.g., recombinant human acid alpha-glucosidase (rhGAA). The metabolic disorder is selected from a group which includes a mucopolysaccharide storage disorder (i.e., an MPS disease). The immune modulator is methotrexate, rituximab, intravenous gamma globulin, or bortezomib.

The claimed subject matter of Patent No. 9,592,247 is:
A method of reducing titers of antibodies specific for a therapeutic agent, wherein said therapeutic agent is a proteinaceous replacement in a patient suffering from mucopolysaccharide storage disorder treated with said therapeutic agent. The method 

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method of reducing titers of antibodies specific for a therapeutic agent, specifically, rhGAA, in a subject suffering from a metabolic disorder, specifically, a(n) MPS disease, treated with said therapeutic agent, described in Patent No. 9,592,247 anticipates the method of inducing immune tolerance to a therapeutic agent, specifically, rhGAA in a subject suffering from a metabolic disorder, specifically, a(n) MPS disease, described in instant Application No. 16/612,976.
It is noted that the concept of reducing immune tolerance to a therapeutic agent in a subject being treated with said therapeutic agent is synonymous with the concept of reducing the titers of antibodies specific for a therapeutic agent for with which a subject is being treated.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651